Citation Nr: 0910677	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tympanic membrane 
perforation, right ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from June 2001 to June 2005, 
with service in Iraq on two separate occasions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board notes that the Veteran 
filed a timely substantive appeal in this case in September 
2006.  At that time, he indicated that he had read the 
statement of the case and wished only to appeal the issues of 
(1) entitlement to service connection hearing loss, right 
ear, and (2) entitlement to service connection for tinnitus.  
The Board notes that the Veteran's service connection claim 
for tinnitus was later granted.  See July 2007 rating 
decision.  Approximately one month later in October 2006, and 
still within the timeframe to file a timely substantive 
appeal, the Veteran's representative submitted a VA Form 646 
(Statement of Accredited Representation in Appealed Case) to 
VA in which the claim of entitlement to service connection 
for tympanic membrane perforation, right ear, was listed as 
an issue in appellate status.  The representative also 
checked a block on VA Form 646 which indicated "I wish to 
make the following argument to supplement the answer to the 
statement of the case and other argument of record."  
Accordingly, the Board finds that the issue of entitlement to 
service connection for tympanic membrane perforation, right 
ear, is properly before the Board for appellate 
consideration.  See generally, 38 C.F.R. §§ 20.301, 
20.302(b).  

The Veteran's representative also raised the issue of 
entitlement to service connection traumatic brain injury 
(TBI) in the March 2009 informal hearing presentation (IHP).  
The Board refers this issue to the RO for any appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

In this case, the Veteran contends that he has a hearing loss 
disability in his right ear, and that this disability is 
related to service.  The Veteran also asserts that he 
perforated the tympanic membrane in his right ear on two 
separate occasions in service.  Post-deployment health 
assessments associated with the Veteran's claims file showed 
that he had service in Iraq on two separate occasions.  

The Board has reviewed the evidence of record.  Regrettably, 
a remand is required for additional evidentiary development.  
Preliminarily, the Board notes that the Veteran's service 
personnel records (SPRs), including a copy of the DD-214 Form 
are not of record.  Thus, the RO should contact the 
appropriate service department, records management center, 
and/or Federal agency and request complete copies of the 
Veteran's service personnel records.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  

It was noted in a November 2007 post-deployment health 
assessment that the Veteran "uses VA . . . for phys. 
concerns."  To date, no attempt to obtain these records has 
been made.  Therefore, the RO should request all VA medical 
records pertaining to the Veteran.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department, records management 
center, and/or Federal agency and request 
complete copies of the Veteran's service 
personnel records, to include a copy of 
his DD-214 Form.   

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




